DETAILED CORRESPONDENCE
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 14 January 2021 in which claims 1, 6, 21 and 22 were amended to change the scope and breadth of the claims.
	Claims 1-10 and 19-22 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objection & Rejections
Applicant’s amendment, filed 14 January 2021, with respect to the objection of claims 21 and 22, has been fully considered and is persuasive because the claims have been amended to replace the recitation “subject” with “individual”. The objection is hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 14 January 2021, where the limitations in pending claims 1 and 6 as amended now have been changed.  Therefore, rejections from the previous Office Action, dated 14 October 2020, have been modified and are listed below.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-10 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Tzianabos et al. (US Patent No. 5,700,787, cited in previous Office Action).
Tzianabos et al. disclose a method for inducing protection against abscess formation associated with infection comprising administering to a subject in need of such protection a pharmaceutically effective amount of polysaccharide A (i.e. a zwitterionic polysaccharide), (claim 1). Tzianabos et al. disclose abscess formation and intra-abdominal sepsis are a commonly occurring complication associated with colonic bacteria leaking into the peritoneum (col. 1, lines 18-41). Tzianabos et al. disclose the pharmaceutical preparation is administered to the subject before and after the subject has been exposed to abscess formation (claims 4 and 5). Tzianabos et al. disclose the preparation is administered to a subject who is in need of surgery or who has undergone surgery (claims 7 and 8). Tzianabos et al. disclose it is administered to a subject who has a condition that predisposes the subject to abscess formation (claim 9). Tzianabos et al. disclose recurring sepsis can occur if the abscess ruptures (col. 1, lines 18-41). Tzianabos et al. disclose capsular polysaccharide complex from Bacteroides fragilis is known to provoke 
In Example 8, Tzianabos et al. disclose an animal model for fecal contamination of the human peritoneal cavity, wherein an inoculum of cecal contents (i.e. polymicrobes of the gut) was surgically implanted into the peritoneal cavity of rats (i.e. polymicrobial infection of the gut) (col. 30, lines 25-48). Tzianabos et al. disclose animals were treated with 50 µg PSA 24 hours prior to surgery, as well as 4, 24, 48 and 96 hours post-surgery. Tzianabos et al. disclose significantly fewer animals developed abscesses compared to animals treated with saline. Tzianabos et al. conclude that PSA showed broad protection against multiple organisms (i.e. evidence of polymicrobial) in cecal content.
In Example 2, Tzianabos et al. disclose a model for intra-abdominal sepsis caused by polybacterial infection. In Example 2, Tzianabos et al. disclose challenging rats with inoculum to cause intra-abdominal sepsis (col. 21). Tzianabos et al. disclose inoculum contained a 1:1 mixture of the challenge organism and an adjuvant solution containing sterile rat cecal content. 
The recitation “wherein the effective amount of the zwitterionic polysaccharide induces IgM production from marginal zone B cells” in presently amended claim 6 is broadly and reasonably interpreted to include the range of effective amounts recited in dependent claim 9. Dependent claim 9 recites “wherein the effective amount of zwitterionic polysaccharide is in a range from about 0.001 µg to about 1,000 µg per 0.25 kilograms of body weight”. In accordance with MPEP 2131, a claim is anticipated if the prior art meets the structural limitations of the claims. Administering polysaccharide A in the amount disclosed by Tzianabos to “an individual in need” will necessary induce “IgM production from marginal 
It is not necessary for the prior art to recognize latent properties of a compound. See MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”. 
Administering 50 µg PSA per rat weighing 200 g, is equivalent to administering 62.5 µg per 0.25 kg of body weight; or 6.25 µg per 25 gram of body weight. Tzianabos et al. disclose administering this three times (1 hour, 24 hour and 48 hours post-challenge), thus Tzianabos et al. disclose administering 150 µg PSA total per animal, which is equivalent to a total PSA treatment of about 19 µg PSA per 25 gram of body weight. 
The recitation “about” is defined in the instant PGPub as “The term "about" as used herein indicates a variation that does not impact effects and functionality of a referenced item.  In particular when referred to a concentration of an active agent the term "about" indicate a modification that maintains effectiveness of the concentration in the sense of the disclosure.”. Since Tzianabos et al. disclose 19 µg was significantly effective in preventing the formation of abscesses in challenged rats, Tzianabos et al. disclose an effective amount that is broadly and reasonably interpreted to read on “about 25 µg…per 25 gram of body weight” as recited in instant claim 19. 
The recitation “from the gut of the individual” is broadly and reasonably interpreted as including an infection caused by bacteria from the gastrointestinal tract or cecum. The infection includes an infection in the peritoneal cavity. As noted above, abscess formation and intra-abdominal sepsis are a commonly occurring complication associated with colonic bacteria leaking into the peritoneum (col. 1, lines 18-41). The recitation “an individual at risk of having a condition selected from the group consisting of sepsis, severe sepsis, septic shock, MODS and SIRS, and wherein the condition is caused by 
Thus, Tzianabos et al. disclose identifying an individual at risk of having sepsis, caused by polymicrobial infection from the gut of the individual, and Tzianabos et al. demonstrate polysaccharide A as effective in preventing abscess formation and sepsis. The disclosure of Tzianabos et al. anticipates instant claims 6-10 and 20 because Tzianabos et al. teaches administering an effective amount of PSA to subjects at risk for developing sepsis, wherein the condition is caused by microbial infection from the gut of the individual. 
Thus, the disclosure of Tzianabos et al. anticipates claims 6-10 and 20 of the instant application.

Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. 
Applicant contends Tzianabos et al. do not anticipate the instant claims, because the reference is silent as to whether the PSA prevented sepsis from occurring. Applicant also contends the instant claims are not anticipated by Tzianabos et al. because the reference teach PSA protects against abscess formation by a T-cell response, rather than a B cell response as recited in the instant claims.
structural limitations of the instant claims, i.e. “systemically administering to the individual in need an effective amount of a zwiterionic polysaccharide”. 
In response to applicant's argument that the prior art teach PSA prevented sepsis formation via B cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
An analysis has been provided in the Office Action, for how each structural limitation of instant claim 6 has been analysed (under a broad and reasonable interpretation). The analysis specifically includes an explanation for how “individual in need” and “effective amount” have been interpreted based on the instant specification. This analysis is repeated here:
The “individual in need” is the same as “an individual at risk of having a condition selected from the group consisting of sepsis, severe sepsis, septic shock, MODS and SIRS, and wherein the condition is caused by polymicrobial infection from the gut of the individual”. This limitation in instant claim 6 is broadly and reasonably interpreted to include those having or at risk of developing intra-abdominal sepsis due to colonic leakage or polymicrobial infection from the gut. 
The recitation “from the gut of the individual” is broadly and reasonably interpreted as including an infection caused by bacteria from the gastrointestinal tract or cecum. The infection includes an infection in the peritoneal cavity. As noted above, abscess formation and intra-abdominal sepsis are a commonly occurring complication associated with colonic bacteria leaking into the peritoneum (col. 1, lines 18-41).
The recitation “an effective amount” in instant claim 6 is the same as “the effective amount of the zwitterionic polysaccharide induces IgM production from marginal zone B cells”. It is broadly and reasonably interpreted to include the range of effective amounts recited in dependent claim 9. Performing latent properties in the prior art does not render nonobvious an otherwise known invention.”. 

In accordance with MPEP 2131, a claim is anticipated if the prior art meets the structural limitations of the claims. Tzianabos et al. disclose systemic administration of polysaccharide A (i.e. a zwitterionic polysaccharide) in an amount of 62.5 µg per 0.25 kg body weight (i.e. effective amount) to an individual to prevent abscess formation in an individual having an infection in the gut caused by many colonic bacteria (i.e. individual in need). 
Performing the positively recited steps of administering the zwitterionic polysaccharide in the amount claimed to an individual in need will necessarily prevent sepsis. It is not necessary for this intended use to be recognized by the prior art. 
The instant claims expressly define “an individual in need” as “an individual at risk of having a condition selected from the group consisting of sepsis…and wherein the condition is caused by polymicrobial infection from the gut of the individual” (emphasis added). As explained above, the patient population identified by Tzianabos et al. was induced to have a condition caused by a polymicrobial infection in the gut (i.e. abscess). Furthermore, Tzianabos et al. expressly recognized these individuals are at risk of developing sepsis. Applicant has not denied that abscess formation may lead to sepsis. 
is the same as the patient population of the instant claims. And administering PSA to this patient population will necessarily prevent sepsis, even if this latent property is not recognized by the prior art. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tzianabos et al. (cited above) in view of Round et al. (US Patent Application Publication No. 2011/0002965, cited in previous Office Action) as evidenced by Taconic Farms (Swiss-Webster growth chart, cited in previous Office Action).
Tzianabos et al. teach as discussed above.
treating sepsis (instant claim 1). 
Round et al. teach a method for treating or preventing a condition associated with a cytokine mediated inflammation in an individual, the cytokine being at least one of IL-1, IL-6, TNF-α, IL-17, IL21, IL23, and the method comprising administering to the individual a therapeutically effective amount of a zwitterionic polysaccharide (claim 1). Round et al. teach the zwitterionic polysaccharide is polysaccharide A (claim 3). Round et al. teach the condition is endotoxic shock (i.e. septic shock, a species of sepsis), (claim 6). Round et al. teach a therapeutically effective amount is for example in the range of between about 1 µg to about 100 µg of PSA per 0.025 kg of body weight, or about 0.01 to about 1,000 µg per 25 g body weight (paragraph [0085]). Round et al. teach treating Swiss-Webster germ free mice from Taconic Farms (paragraph [0098]).
In Example 12, Round et al. teach parenterally administering PSA to animals subjected to endotoxic shock (i.e. septic shock). Round et al. teach PSA is able to suppress the systemic inflammatory response that ensues in response to LPS and is able to protect from septic shock (paragraph [0161]; Fig. 17d and 17e). Round et al. teach pre-treating the mice with 50 µg PSA three times every other day before LPS administration (paragraph [0037]). In total, Round et al. teach the mice received 150 µg PSA. 
As evidenced by Taconic Farms, Swiss-Webster mice weigh on average 11.5-12.5 grams at 3 weeks of age up to 30.5-39.7 grams at 10 weeks of age. Taking the lowest mean weight, Round et al. teach administering 150 µg per 11.5 g mouse, which is equivalent to 326 µg per 25 g mouse. Taking the highest mean weight, Round et al. teach administering 150 µg per 39.7 g mouse, which is equivalent to about 94 µg per 25 g mouse. Thus, Round et al. teach administering an effective amount of PSA that lies within the range recited in newly added claims 19 and 20. 
treat sepsis caused by polymicrobial infection from the gut of the individual. 
One having ordinary skill in the art would have been motivated to treat sepsis caused by polymicrobial infection from the gut of the individual because PSA has been shown to be effective in both preventing sepsis in an animal model of polymicrobial infection from the gut, and treating sepsis in an animal model of endotoxic shock. 
The skilled artisan would have been motivated to combine PSA with the antibiotic, vancomycin because they are both known to be useful in preventing septic shock, and PSA has also been shown to be effective in treating septic shock. The skilled artisan would have had a reasonable expectation of success because Tzianabos et al. teach the combination of PSA with vancomycin for preventing the formation of an abscess due to bacterial infection.
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The recitation “wherein the effective amount of the zwitterionic polysaccharide induces IgM production from marginal zone B cells” in presently amended claims 1 and 6 are broadly and reasonably interpreted to include the range of effective amounts recited in dependent claims 4 and 9. Dependent claims 4 and 9 recites “wherein the effective amount of zwitterionic polysaccharide is in a range from about 0.001 µg to about 1,000 µg per 0.25 kilograms of body weight”. 
See MPEP 2111.04, “"‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’". Here, administering 
latent properties in the prior art does not render nonobvious an otherwise known invention.”. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tzianabos et al. in view of Round et al. and Vasquez et al. as applied to claims 1-10, 19 and 20 above, and further in view of Vazquez et al. (Int. Journal of Clinical Pharmacology and Therapeutics, 2008, vol. 46, pp. 140-145, cited in previous Office Action)
Tzianabos et al. teach as discussed above.
While Tzianabos et al. teach administering vancomycin with PSA to prevent sepsis, Tzianabos et al. do not expressly disclose administering vancomycin with PSA to treat sepsis. 
Round et al. teach as discussed above. 
Vazquez et al. teach administering vancomycin to adult patients with severe sepsis or septic shock to treat said sepsis or septic shock (abstract). Vazquez et al. recommend administering an initial dose of 3 g of vancomycin per day to reach target plasma concentrations above 20 mg/L (Conclusions). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer PSA and vancomycin together to treat sepsis or septic shock in an individual, wherein the sepsis was caused by polymicrobial infection from the gut.
The rational for treating a subject having sepsis caused by polymicrobial infection from the gut is the same as discussed above.
The ordinary artisan would have been motivated to administer PSA and vancomycin together to treat septic shock because they have each been taught to successfully treat in vivo models of septic shock. or prevent septic shock, and Vazquez et al. teach the antibiotic could also be administered to a subject having severe sepsis, which occurs prior to septic shock. Thus, the ordinary artisan would have been motivated to administer the combination to a subject having sepsis or severe sepsis to prevent septic shock from occurring. 
According to MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tzianabos et al. in view of Round et al. and Vasquez et al. as applied to claims 1-10, 19 and 20 above, and further in view of Prucha et al. (Prague Medical Report, 2013, vol. 114, no. 4, p.246-257, cited in previous Office Action). 
Tzianabos et al. teach as discussed above.
Tzianabos et al. do not expressly disclose determining the level of circulating IgM in the subject prior to, after or prior to and after the systemically administering step (instant claims 21 and 22). 
Round and Vasquez et al. teach as discussed above. 
Prucha et al. found the prevalence of hypogammaglobulinemia (including both IgG and IgM) was significantly increased in patients with sepsis and septic shock, as well as in SIRS patients (p.251, Discussion). Prucha et al. teach the presence of hypogammaglobulinemia in sepsis patients is critical, since intravenous immunoglobulins (IVIG) administration is one of the few therapies available. Prucha et al. teach the decreased levels in antibodies is known to be caused due to increased antibody consumption from neutralization of endotoxins and exotoxins, and bacterial clearance during systemic infection (p.252, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the levels of circulating IgM before and/or after administering PSA in an individual having sepsis or at risk of having sepsis, because the levels are strongly associated with mortality rate in all three major groups of sepsis: sepsis, septic shock, as well as in SIRS. The skilled artisan would have been motivated to monitor these levels before and during disease progression because it is informative of the disease state and prognosis. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant’s arguments regarding Round and Tzianabos et al. are the same as discussed above.
The above arguments are not found persuasive over the teachings of Tzianabos et al. in view of the modified rejection above, addressing the new limitation regarding the effective amount. The rejections are hereby maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623